UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-6437


TIARA S. BAILEY,

                Plaintiff - Appellant,

          v.

A. EDWARDS, RN/Nurse; ORDIEN, OBGYN/Doctor; UNKNOWN, C.W.,
RN/Nurse,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:13-cv-00739-REP)


Submitted:   May 22, 2014                         Decided: May 29, 2014


Before TRAXLER,    Chief    Judge,   and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Tiara S. Bailey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tiara    Bailey     appeals          the        district    court’s      order

dismissing     without      prejudice       her        42     U.S.C.    § 1983     (2006)

complaint for failure to prosecute, after she failed to comply

with   a   court    order    requiring          her    to     return     a   consent   to

collection of fees form or to pay the statutory filing fee.                            We

vacate the order and remand for further proceedings.

            A plaintiff’s failure to comply with a court order may

warrant involuntary dismissal of the action.                           Fed. R. Civ. P.

41(b).     We review for abuse of discretion a district court’s

dismissal for failure to prosecute.                         Ballard v. Carlson, 882
F.2d 93, 95 (4th Cir. 1989).

            Prior to dismissing a case for failure to prosecute, a

district   court    must     consider       the       following    factors:        (1) the

plaintiff’s degree of personal responsibility; (2) prejudice to

the defendant; (3) whether plaintiff has a “drawn out history of

deliberately    proceeding      in     a    dilatory         fashion”;       and   (4) the

existence of less drastic sanctions.                    Doyle v. Murray, 938 F.2d
33, 34 (4th Cir. 1991).          Rigid application of these factors is

unnecessary    if   the     district       court      provided     an    “explicit     and

clear” warning that the failure to comply with the order would

result in dismissal of the case, Choice Hotels Int’l, Inc. v.

Goodwin & Boone, 11 F.3d 469, 471-72 (4th Cir. 1993), but the



                                            2
propriety     of    such    a     dismissal     “depends      on     the    particular

circumstances of the case.”           Ballard, 882 F.2d at 95-96.

             Bailey asserts that the consent to collection of fees

form   was   not     enclosed     with   the    court’s      order    directing        its

completion, and she promptly completed and returned the in forma

pauperis affidavit         that    she   did    receive.       Based       on   Bailey’s

contentions and the current record, it is unclear whether Bailey

received a complete packet and plain notice of her obligations

for complying with the court’s order.                     Applying the relevant

factors, Bailey may not have been personally responsible for her

noncompliance; defendants, who have not been served, can show no

prejudice; Bailey has no history of dilatory litigation; and

Bailey could be barred by the applicable statute of limitations

from   refiling      her   claim.        Therefore,     we    conclude          that   the

district court abused its discretion in summarily dismissing her

complaint under Rule 41(b).

             Accordingly, we vacate the district court’s order and

remand to allow Bailey an opportunity to comply with the court’s

fee procedure.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this      court   and    argument     would   not    aid    the    decisional

process.



                                                             VACATED AND REMANDED

                                          3